DETAILED ACTION
Claims 1-13 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 12, 2022.
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on September 12, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SMITH et al (U.S. Patent Application Publication 2018/0182634).
With regards to claim 1, Smith discloses a method for atomic layer etching comprising a step of providing a substrate on which a material to be etched is formed; a modifying step of controlling the substrate at a first temperature and modifying a surface layer of the material to be removed by supplying a modifying gas to the substrate; and an etching step (desorption) of controlling the substrate at a second temperature different from the first temperature and removing the modified surface layer by supplying an etching gas to the substrate (Paragraphs [0056]-[0059] Figure 2A, [0114]-[0121], Figure 7).
With regards to claim 2, Smith discloses wherein, in the modifying step, the modifying gas is radicalized by plasma and supplied (Paragraphs [0122]-[0137] Figure 9 step 900 discloses forming a modified surface using a plasma).
With regards to claim 4, Smith discloses wherein, in the etching step (desorption), the etching gas is radicalized by plasma and supplied (Paragraph [0122]-[0137] Figure 9 step 904 discloses plasma activated desorption).
With regards to claim 6, Smith discloses wherein the material to be etched is a metal oxide film (Paragraph [0062]) and the second temperature is set to a temperature higher than the first temperature (Paragraph [0114]-[0115]).
With regards to claim 8, Smith discloses wherein the modifying step and the etching step are repeated a plurality of times (Paragraph [0059], Figure 2A step 206 discloses the surface conversion operation, ligand exchange operation and desorption may be performed for a predefined number of cycles or until a desired etch amount is reached).
With regards to claim 9, Smith discloses wherein the modifying step and the etching step are performed within the same chamber (Paragraph [0178] discloses ALE systems may use a single chamber system).
With regards to claim 10, Smith discloses wherein the modifying step and the etching step are performed within different chambers (Paragraph [0187] discloses in a multi-chamber system, different processes can be carried out in different chambers).

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PANAGOPOULOS et al (U.S Patent Application Publication 2021/0104414).
With regards to claim 1, Panagopoulos discloses a method for atomic layer etching comprising: a modifying step of controlling the substrate at a first temperature and modifying a surface layer of the material to be removed by supplying a modifying gas to the substrate (103); and an etching step of controlling the substrate at a second temperature different from the first temperature and removing the modified surface layer by supplying an etching gas to the substrate (107) (Paragraph s[0066], [0071]-[0077], Figure 1).
With regards to claim 6, Panagopoulos discloses wherein the material to be etched is a metal oxide film (Paragraph [0085]) and the second temperature is set to a temperature higher than the first temperature (Paragraphs [0072]-[0075] discloses the second temperature may be greater than the first temperature).
With regards to claim 7, Panagopoulos discloses wherein the material to be etched is a metal film (Paragraph [0085]) and the first temperature is set to a temperature higher than the second temperature (Paragraph [0073] discloses the second temperature may be less than the first temperature).
With regards to claim 8, Panagopoulos discloses wherein the modifying step and the etching step are repeated a plurality of times (Paragraphs [0077], [0081] discloses performing the processing steps for additional cycles until the desired material is removed).
With regards to claim 9, Panagopoulos discloses wherein the modifying step and the etching step are performed within the same chamber (Paragraphs [0076], [0082] discloses performing the steps in a processing chamber wherein the gases can be purged between different processing steps).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SMITH et al (U.S. Patent Application Publication 2018/0182634), as applied to claims 1-2, 4, 6 and 8-10.
With regards to claim 3, Smith renders obvious wherein the modifying gas radicalized by the plasma is supplied (Paragraphs [0122]-[0137]), a temperature of the substrate is set to about 100°C-450°C (Paragraph [0069]) which overlaps Applicant’s claimed amount of 150°C or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 5, Smith renders obvious wherein the etching gas radicalized by the plasma is supplied (Paragraphs [0122]-[0137]), a temperature of the substrate is set to about 100°C-450°C (Paragraph [0069]) which overlaps Applicant’s claimed amount of 150°C or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713